Citation Nr: 0016067	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1986.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) denied, in pertinent part, the 
veteran's claim for service connection for tinea pedis and 
remanded his claim for a compensable evaluation for multiple 
joint arthritis.

In July 1998, the United States Court of Appeals for Veterans 
Claims issued a decision, in pertinent part, remanding this 
claim to the Board for adjudication of the reasonably raised 
issue of service connection for tinea pedis.  In February 
2000, in response to the Court's Order, the Board remanded 
this claim to the RO for issuance of a statement of the case 
(SOC).  In March 2000, the same month the SOC was issued, the 
veteran perfected his appeal of the RO's July 1993 denial of 
service connection for tinea pedis.  This issue is thus now 
before the Board for appellate review.  

The Board notes that it does not appear that the RO has 
undertaken all of the development requested in the July 1993 
Remand of the veteran's claim of entitlement to a compensable 
evaluation for multiple joint arthritis.  As requested, the 
RO afforded the veteran an orthopedic examination.  After the 
report was completed, however, it does not appear from review 
of the veteran's extensive records that the RO readjudicated 
the veteran's claim as to this issue.  The matter remains for 
attention of the RO for completion of the previously 
requested development.  


FINDING OF FACT

There is no medical evidence establishing that the veteran 
currently has tinea pedis.



CONCLUSION OF LAW

The claim of entitlement to service connection for tinea 
pedis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for tinea pedis.  Before the Board can 
decide the merits of this claim, it must first determine 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  To be well grounded, a claim need not be 
conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  If the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed if it is shown that he 
manifested chloracne to a degree of ten percent within one 
year of separation from service.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999). 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997). 

In numerous written statements submitted in support of this 
claim, the veteran and his representative assert that the 
veteran developed tinea pedis as a result of his exposure to 
toxic waste in service.  They further assert that the 
veteran's tinea pedis was treated in service, has 
necessitated additional treatment since 1993, and is more 
appropriately characterized as chloracne.  The veteran's 
service medical records establish that the veteran was 
treated for foot rash, including tinea pedis, on multiple 
occasions during service, but was not shown to have tinea 
pedis on separation examination in February 1986. 

Although the veteran had tinea pedis in service, post-service 
medical evidence does not establish that the veteran 
currently has this disorder.  The medical evidence of record 
includes multiple VA examination reports and VA and private 
clinical records dated from 1985 to 1995.  None of this 
evidence contains a diagnosis of tinea pedis.  Moreover, on 
more than one occasion during VA examinations in May 1986, 
May 1987, March 1988, April 1991, March 1993, and November 
1996, the veteran reported a history of tinea pedis, but no 
physician noted that it was present.  
The veteran has contended that he has received treatment for 
this condition since 1993, but he has not submitted any 
private medical records confirming this fact.  Moreover, he 
has not alleged that there are any outstanding VA medical 
records that need to be obtained in support of his claim.  As 
the veteran is a layperson with no medical training or 
expertise, his contentions, alone, are insufficient to 
establish that he currently has tinea pedis.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Inasmuch as the record lacks medical evidence establishing 
that the veteran currently has tinea pedis, the claim of 
entitlement to service connection for tinea pedis is not 
plausible.  The veteran has therefore not met his initial 
burden of submitting evidence of a well-grounded claim for 
service connection for this disorder, and the VA is under no 
duty to assist him in developing the facts pertinent to his 
claim.  Epps, 126 F.3d at 1468.  The statement of the case 
and the above discussion are sufficient to inform the veteran 
of the elements necessary to well ground his claim for 
service connection for tinea pedis in the future-namely, 
competent evidence of current disability, linked to service 
or continuity of postservice symptomatology.  In the absence 
of a well-grounded claim, the benefit-of-the-doubt rule is 
not for application. 


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for tinea pedis is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

